Title: To John Adams from Elbridge Gerry, 7 September 1795
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Cambridge 7th Sept 1795

This you will receive by Mr Wilder of New-Hamshire who proposes soon to embark for Europe to transact some important concerns in that country.  The nature of these he will communicate to you & to facitate his negotiations & give credit to his engagements he has a certificate signed by some of the first characters in that State, which bears an honorable testimony of his reputation. in addition to this he wishes for a credential of a similar Nature from the supreme executive of the U States, being informed that this indulgence has been granted to a Gentleman now in Europe transacting private concerns.  how far his information is just, & whether there is a probability that a like indulgence will be granted to other citizens, are points upon which you can probably give him satisfactory intelligence.  Mr Wilder is particularly recommended to me by a respectable character of that State, & any advice with which you may favour him, will confer an obligation on my dear Sir your most obedt. & /  very huml. Sert
E GerryMy best respects to Mrs. Adams